 Case 4:20-cv-01910-SBA Document 21-1 Filed 07/17/20 Page 1 of 2



Christopher B. Dolan (SBN 165358)
Aimee Kirby (SBN 216909)
DOLAN LAW FIRM PC
1438 Market St.
San Francisco, CA 94102
Telephone: 415.421.2800
Facsimile: 415.421.2830




                             UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                    OAKLAND DIVISION



GEICO MARINE INSURANCE CO.,                   CASE NO. 4:20-cv-01910-SBA

                Plaintiff,                    [PROPOSED] ORDER GRANTING
                                              MOTION TO WITHDRAW AS
      vs.                                     COUNSEL FOR DEFENDANT AND
                                              COUNTERCLAIM PLAINTIFF
WILLIAM THEURIET,                             WILLIAM THEURIET

                Defendant.                    Date: August 12, 2020
                                              Time: 2:00 p.m.
                                              Judge: The Hon. Saundra Brown Armstrong
WILLIAM THEURIET,

                Counterclaim Plaintiff,
      vs.

GEICOE MARINE INSURANCE CO.,

                Counterclaim Defendant




                                    -1-
 [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT AND
                           COUNTER CLAIM PLAINTIFF
  Case 4:20-cv-01910-SBA Document 21-1 Filed 07/17/20 Page 2 of 2



       Christopher B. Dolan and Aimee Kirby of Dolan Law Firm, P.C., 1438 Market Street, San
Francisco, CA 94102, seek to withdraw as counsel for Defendant and Counterclaim Plaintiff in the
above-captioned litigation pursuant to Local R. 11-5(a) and in compliance with Cal. R. Prof.
Conduct 3-700. As this Court finds that Dolan Law Firm, P.C. has submitted satisfactory reasoning
for withdrawal, and that the granting of this Motion will not cause substantial prejudice or delay to
any party,
       IT IS HEREBY ORDERED that Christopher B. Dolan and Aimee Kirby of Dolan Law
Firm, P.C.’s Motion to Withdraw as Counsel for Defendant and Counterclaim Plaintiff is
GRANTED, and Christopher B. Dolan and Aimee Kirby of Dolan Law Firm, P.C. are hereby
terminated as counsel in this proceeding.


DATE: ___________________                         By:______________________________
                                                     Hon. Saundra Brown Armstrong
                                                     United States District Court
